UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF For the Quarterly Period ended March 31, Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State of Incorporation) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri 65804 (Address of Principal Executive Offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes /X/No / / Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes/ /No // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer / / Accelerated filer /X/ Non-accelerated filer / / Smaller reporting company // (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes / /No /X/ The number of shares outstanding of each of the registrant's classes of common stock:13,384,068 shares of common stock, par value $.01, outstanding at May 14, 2009. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) MARCH 31, DECEMBER 31, 2009 2008 (Unaudited) ASSETS Cash $ 316,802 $ 135,043 Interest-bearing deposits in other financial institutions 106,452 32,877 Cash and cash equivalents 423,254 167,920 Available-for-sale securities 768,420 647,678 Held-to-maturity securities (fair value $1,444 – March 2009; $1,422 - December 2008) 1,360 1,360 Mortgage loans held for sale 4,421 4,695 Loans receivable, net of allowance for loan losses of $30,168 – March 2009; $29,163 - December 2008 1,928,464 1,716,996 FDIC indemnification asset 153,578 Interest receivable 15,870 13,287 Prepaid expenses and other assets 13,955 14,179 Foreclosed assets held for sale, net 40,394 32,659 Premises and equipment, net 35,674 30,030 Goodwill and other intangible assets 4,589 1,687 Investment in Federal Home Loan Bank stock 12,268 8,333 Refundable income taxes 1,696 7,048 Deferred income taxes 2,912 14,051 Total Assets $ 3,406,855 $ 2,659,923 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 2,453,768 $ 1,908,028 Securities sold under reverse repurchase agreements with customers 311,143 215,261 Federal Home Loan Bank advances 201,194 120,472 Structured repurchase agreements 50,000 50,000 Short-term borrowings 85,324 83,368 Subordinated debentures issued to capital trust 30,929 30,929 Accrued interest payable 9,038 9,225 Advances from borrowers for taxes and insurance 997 334 Accounts payable and accrued expenses 9,621 8,219 Total Liabilities 3,152,014 2,425,836 Stockholders' Equity: Capital stock Serial preferred stock, $.01 par value; authorized 1,000,000 shares; issued and outstanding March 2009 and 55,687 55,580 December 2008 – 58,000 shares Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding March 2009 - 13,380,969 shares; December 2008 - 13,380,969 shares 134 134 Stock Warrants; March 2009 and December 2008 – 909,091 shares 2,452 2,452 Additional paid-in capital 19,928 19,811 Retained earnings 171,274 156,247 Accumulated other comprehensive income (loss) 5,366 (137 ) Total Stockholders' Equity 254,841 234,087 Total Liabilities and Stockholders' Equity $ 3,406,855 $ 2,659,923 See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) THREE MONTHS ENDED MARCH 31, 2009 2008 INTEREST INCOME (Unaudited) Loans $ 26,737 $ 32,739 Investment securities and other 7,564 5,601 TOTAL INTEREST INCOME 34,301 38,340 INTEREST EXPENSE Deposits 14,000 16,900 Federal Home Loan Bank advances 946 1,582 Short-term borrowings and repurchase agreements 1,547 1,597 Subordinated debentures issued to capital trust 253 418 TOTAL INTEREST EXPENSE 16,746 20,497 NET INTEREST INCOME 17,555 17,843 PROVISION FOR LOAN LOSSES 5,000 37,750 NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES 12,555 (19,907) NON-INTEREST INCOME Commissions 1,861 2,640 Service charges and ATM fees 3,372 3,566 Net realized gains on sales of loans 606 393 Net realized gains (losses) on sales and impairments of available-for-sale securities (3,985 ) 6 Late charges and fees on loans 134 219 Change in interest rate swap fair value net of change in hedged deposit fair value 846 2,977 Gain realized on purchase of additional business units 27,833 Other income 370 373 TOTAL NON-INTEREST INCOME 31,037 10,174 NON-INTEREST EXPENSE Salaries and employee benefits 7,916 8,276 Net occupancy and equipment expense 2,681 2,048 Postage 566 564 Insurance 954 614 Advertising 215 278 Office supplies and printing 180 219 Telephone 346 372 Legal, audit and other professional fees 664 378 Expense on foreclosed assets 753 353 Other operating expenses 939 1,006 TOTAL NON-INTEREST EXPENSE 15,214 14,108 INCOME (LOSS) BEFORE INCOME TAXES 28,378 (23,841) PROVISION (CREDIT) FOR INCOME TAXES 10,119 (8,688) NET INCOME (LOSS) 18,259 (15,153) PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION 824 NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ 17,435 $ (15,153) BASIC EARNINGS (LOSS) PER COMMON SHARE $ 1.30 $ (1.13) DILUTED EARNINGS (LOSS) PER COMMON SHARE $ 1.29 $ (1.13) DIVIDENDS DECLARED PER COMMON SHARE $ .18 $ .18 See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) THREE MONTHS ENDED MARCH 31, 2009 2008 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 18,259 $ (15,153 ) Proceeds from sales of loans held for sale 46,180 24,742 Originations of loans held for sale (45,488 ) (18,030 ) Items not requiring (providing) cash: Depreciation 613 610 Amortization 85 98 Provision for loan losses 5,000 37,750 Net gains on loan sales (606 ) (393 ) Net (gains) losses on sale or impairment of available-for-sale investment securities 3,985 (6 ) Net gains on sale of premises and equipment (16 ) (10 ) (Gain) loss on sale of foreclosed assets 130 (29 ) Gain on purchase of additional business units (27,833 ) Amortization of deferred income, premiums and discounts 35 (716 ) Change in interest rate swap fair value net of change in hedged deposit fair value (846 ) (2,977 ) Deferred income taxes 8,175 (1,402 ) Changes in: Interest receivable 196 1,246 Prepaid expenses and other assets 925 (10,600 ) Accounts payable and accrued expenses (230 ) 8,931 Income taxes refundable/payable 5,293 (7,191 ) Net cash provided by operating activities 13,857 16,870 CASH FLOWS FROM INVESTING ACTIVITIES Net (increase) decrease in loans 2,850 (61,086 ) Purchase of loans (2,959 ) (1,647 ) Proceeds from sale of student loans 208 Cash received from purchase of additional business units 117,850 Purchase of premises and equipment (6,227 ) (2,381 ) Proceeds from sale of premises and equipment 50 14 Proceeds from sale of foreclosed assets 2,246 4,080 Capitalized costs on foreclosed assets (152 ) (146 ) Proceeds from sales of available-for-sale investment securities 46,569 51,421 Proceeds from maturing available-for-sale investment securities 21,000 Proceeds from called investment securities 25,200 45,500 Principal reductions on mortgage-backed securities 31,426 17,430 Purchase of available-for-sale securities (108,154 ) (175,659 ) Redemption of Federal Home Loan Bank stock 3,406 Net cash provided by (used in) investing activities 108,699 (97,860 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in certificates of deposit (61,166 ) 87,175 Net increase in checking and savings deposits 102,285 80,541 Proceeds from Federal Home Loan Bank advances 503,000 Repayments of Federal Home Loan Bank advances (157 ) (593,654 ) Net increase in short-term borrowings and structured repo 94,268 5,742 Advances from borrowers for taxes and insurance 403 316 Stock repurchase (408 ) Dividends paid (2,972 ) (2,412 ) Stock options exercised 117 135 Net cash provided by financing activities 132,778 80,435 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 255,334 (555 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 167,920 80,525 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 423,254 $ 79,970 See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments. Operating results for the three months ended March 31, 2009 and 2008 are not necessarily indicative of the results that may be expected for the full year. The consolidated statement of financial condition of the Company as of December 31, 2008, has been derived from the audited consolidated statement of financial condition of the Company as of that date. Certain information and note disclosures normally included in the Company's annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for 2008 filed with the Securities and Exchange Commission. NOTE 2: OPERATING SEGMENTS The Company's banking operation is its only reportable segment. The banking operation is principally engaged in the business of originating residential and commercial real estate loans, construction loans, commercial business loans and consumer loans and funding these loans through deposits attracted from the general public and correspondent account relationships, brokered deposits and borrowings from the Federal Home Loan Bank ("FHLBank") and others. The operating results of this segment are regularly reviewed by management to make decisions about resource allocations and to assess performance. Revenue from segments below the reportable segment threshold is attributable to three operating segments of the Company. These segments include insurance services, travel services and investment services. Selected information is not presented separately for the Company's reportable segment, as there is no material difference between that information and the corresponding information in the consolidated financial statements. For the three months ended March 31, 2009, the travel, insurance and investment divisions reported gross revenues of $1.4 million, $388,000 and $80,000, respectively, and net income of $78,000, $66,000 and $34,000, respectively. For the three months ended March 31, 2008, the travel, insurance and investment divisions reported gross revenues of $1.7 million, $408,000 and $525,000, respectively, and net income of $57,000, $53,000 and $114,000, respectively. 5 The decrease in gross revenues in the investment division for the three months ended March 31, 2009, was a result of the alliance formed with Ameriprise Financial Services through Penney, Murray and Associates. As a result of this change, Great Southern now records most of its investment services activity on a net basis in non-interest income. Thus, non-interest expense related to the investment services division is also reduced. NOTE 3: COMPREHENSIVE INCOME Statement of Financial Accounting Standards No. 130, Reporting Comprehensive Income, requires the reporting of comprehensive income and its components. Comprehensive income is defined as the change in equity from transactions and other events and circumstances from non-owner sources, and excludes investments by and distributions to owners. Comprehensive income includes net income and other items of comprehensive income meeting the above criteria. The Company's only component of other comprehensive income is the unrealized gains and losses on available-for-sale securities. Three Months Ended March 31, 2009 2008 (In thousands) Net income (loss) $ 18,259 $ (15,153 ) Unrealized holding gains (losses), net of income taxes 2,913 (457 ) Less: reclassification adjustment for gains (losses) included in net income, net of income taxes (2,590 ) 4 5,503 (461 ) Comprehensive income (loss) $ 23,762 $ (15,614 ) NOTE 4: RECENT ACCOUNTING PRONOUNCEMENTS In December 2007, the FASB issued SFAS No.141 (revised), Business Combinations.
